 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN O’DONNELL,                                     Case No.: 19cv1396-JAH (MDD)
12                                      Plaintiff,
                                                         ORDER VACATING HEARING
13   v.
14   UNITED STATES OF AMERICA, et al.,
15                                   Defendants.
16
17         After a careful review of the parties’ submissions, the Court deems Defendants
18   United States of America, et al’s Motion to Dismiss (Doc. No. 11), suitable for adjudication
19   without oral argument. See CivLR 7.1 (d.1).
20         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is taken under
21   submission without oral argument and the hearing set for March 9, 2020, is VACATED.
22   The Court will issue an order in due course.
23         IT IS SO ORDERED.
24
25   Dated: March 3, 2020
26                                               Hon. John A. Houston
                                                 United States District Judge
27
28

                                                     1
